Exhibit 10.49

SETTLEMENT AGREEMENT AND FULL AND FINAL RELEASE OF CLAIMS

1. This Settlement Agreement and Full and Final Release of Claims (“Agreement”)
is between Daniel G. Eramian (“Eramian”) and Cell Therapeutics, Inc. (“CTI”).
Eramian’s employment with CTI ended on November 15, 2012 (the “Separation
Date”). The parties desire to settle any and all disputes between them. Eramian
expressly acknowledges that this Agreement supersedes and replaces in its
entirety the Severance Agreement between Eramian and CTI, as it may have been
amended from time to time (the “Severance Agreement”), and that he is not
entitled to any compensation from CTI other than as expressly set forth in this
Agreement. Except for accrued vacation (which the parties agree is approximately
202 hours of pay, and salary for the pay period ending November 15, 2012),
Eramian acknowledges that he has received all amounts owed for his regular and
usual compensation and benefits through the date hereof.

2. Severance Payments.

a. In consideration of Eramian’s execution of this Agreement and for other good
and sufficient consideration as described herein, CTI will pay Eramian an
aggregate severance amount equal to Four Hundred Seventy Two Thousand, Five
Hundred Dollars ($472,500.00), without interest, less legally required
deductions, as follows: Thirty-three and one-third percent (33 1/3%) of such
amount shall be paid on the first regularly scheduled payroll date on or after
May 15, 2013 (such payroll date, the “Payment Date”), and the remaining
sixty-six and two-thirds percent (66 2/3%) of such amount shall be paid in equal
monthly installments over a period of twelve months beginning with the regular
payroll date that is approximately one (1) month after the Payment Date.

b. In addition, CTI will pay Eramian a lump sum settlement payment equal to
Ninety Four Thousand, Seven Hundred Thirty-Seven Dollars and Fifty Cents
($94,737.50) to be paid to Eramian on CTI’s first regularly scheduled payroll
date after May 15, 2013, subject to any adjustments made after the accounting
and dispute resolution process described in Paragraph 8 below is completed.

c. In the event CTI is delinquent in making a payment due to Eramian under the
terms of this Agreement, CTI shall have a five (5) business day grace period
following: written notice of delinquency from Eramian in which to make such
payment. If payment is not made during the grace period, CTI shall pay interest
on the unmade payment at a monthly interest rate of 1 %, amortized daily.

3. COBRA Premiums. CTI will reimburse Eramian for COBRA premiums for himself and
his dependents for a period of eighteen (18) months beginning December 2012,
within thirty (30) days of receipt of evidence of Eramian’s payment of such
premiums, provided that such reimbursement obligation will cease on the date
Eramian and his dependents are covered under the medical plan of another
employer, which does not exclude pre-existing conditions. If Eramian becomes
covered by Medicare within the eighteen (18) month period, CTI will continue to
reimburse Eramian for COBRA premiums for his dependents, and will also reimburse
Eramian for the cost of Medicare supplement coverage and continued dental and
vision

 

1



--------------------------------------------------------------------------------

coverage, with the total amount not to exceed the amount of his prior COBRA
premium, for the remainder of the eighteen (18) month period. CTI will also
continue to pay the premiums for life insurance it maintains for Eramian, as
such insurance is in effect on the Separation Date, for eighteen (18) months
following the Separation Date.

4. Payment of Attorney Fees and Costs. CTI will make a payment of Ten Thousand
Dollars ($10,000.00) for attorney fees and costs, to Helsell Fetterman LLP, by
January 8, 2013.

5. Resignations. Eramian’s employment with CTI ended on the Separation Date.
Execution of this Agreement shall also constitute Eramian’s resignation from all
other positions he held at CTI’s subsidiaries and affiliates, including all
Board, Officer and Director Positions.

6. Mutual Release of Claims. Eramian agrees that in exchange for the
consideration outlined in Paragraphs 2 through 4 herein, and on behalf of
himself and his marital community, heirs, executors, successors and assigns, to
release all known and unknown claims that he currently has against CTI and any
of its current and former parents, subsidiaries, affiliates, related companies,
joint ventures, their predecessors and successors, and with respect to each such
entity, all of its past, present and future officers, directors, agents and/or
employees (collectively referred to as the “Released Parties”), except claims
that the law does not permit him to waive by signing this Agreement, and except
claims related to unreimbursed travel and expense reports, to be determined by
the accounting procedure set forth in Paragraph 8. This release includes, but is
not limited to, any and all claims or causes of action arising under: (1) any
federal, state, local or foreign law relating to employment discrimination
(including the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., if
applicable); (2) any federal, state, local or foreign law relating to employment
or termination rights and/or benefits (including the Employee Retirement Income
Security Act of 1974); and (3) any other basis for legal or equitable relief
whether based on express or implied contract, tort, statute or other legal or
equitable ground. Eramian further acknowledges that separation of his employment
is permanent and the Released Parties have no obligation to notify Eramian of
employment opportunities or to offer Eramian employment in any capacity after
the Separation Date. Eramian understands that he is not waiving any claims
arising from events occurring after the date Eramian signs this Agreement.

CTI, on behalf of itself, its current and former parents, subsidiaries,
affiliates, related companies, joint ventures, their predecessors, successors,
and assigns, agrees to release all known and unknown claims that it currently
has against Eramian or his marital community, except claims related to potential
travel expense reimbursements that may be reversed after the accounting
described in Paragraph 8 below is completed.

It is understood and agreed that the waivers in this Agreement are not intended
to waive Eramian’s rights: (a) to indemnification under any agreement with CTI,
any applicable provision of CTI’s Bylaws, or any directors and officers
liability insurance policy maintained by CTI, or pursuant to applicable law;
(b) under ERISA or applicable plan documents to receive any accrued vested
benefits and any benefits specifically reserved for him in this Agreement; or
(c) respecting CTI’s obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

7. Restricted Stock Grant. CTI granted Eramian Thirty-Three Thousand Seven
Hundred and Twelve (33,712) restricted shares of CTI common stock on or about
November 29, 2011 that were scheduled to vest in November 2012 (the “Scheduled
November Vesting Shares”). CTI and Eramian agree that, of the Scheduled November
Vesting Shares, 21,424 shares will be vested on the Effective Date set forth in
Section 18 hereof. CTI and Eramian also agree that any rights to the balance of
the Scheduled November Vesting Shares (12,288) are forfeited back to CTI.
Eramian agrees that he will take any further action as CTI may reasonably
request in order to evidence such forfeiture. CTI agrees that it will pay
Eramian $15,851.52 (12,288 shares multiplied by the closing price of a CTI share
of common stock on December 27, 2012, at $1.29 per share), which reflects the
approximate amount of tax withholding required in connection with the vesting of
the 21,424 shares provided above and tax withholding required in connection with
such payment. In the event that the actual amount of CTI’s aggregate tax
withholding obligations in connection with such vesting and such payment exceeds
$15,851.52, the severance payment set forth in the first paragraph of Section 2
above shall be reduced by such excess amount.

8. Accounting; Distribution of Amounts in Escrow; Dispute Resolution. The
parties have agreed that the lump sum settlement amount to be paid to Eramian
under Paragraph 2.b. above shall be held in a trust account at Stokes Lawrence,
P.S., until May 15, 2013, to allow completion of the accounting of Eramian’ s
travel expense reports currently being done by a third party retained by CTI.
The accounting report and all back-up documentation will be provided to CTI and
Eramian promptly after it is completed. If the accounting shows that any travel
expense reimbursements to Eramian were overpaid, those amounts shall be
distributed back to CTI. In the event that the accounting reflects that Eramian
was overpaid for reimbursements beyond the amount held in the trust account,
Eramian agrees that such amounts may be deducted from settlement amounts paid
beginning on or about May 15, 2013. If the accounting shows that any additional
travel or expense amounts are still owing to Eramian, CTI will pay those
additional amounts into the trust account. If Eramian disputes the accounting,
he may retain the services of a separate provider at his expense. If the
accountings are not in agreement, the parties will first make a good faith
effort to agree on the amount to be removed or added to the trust account. If
the parties are unable to agree within a reasonable period (no more than two
(2) months from completion of the accounting report), they agree to submit the
issue to a mutually agreed independent accountant or arbitrator to arbitrate the
dispute. If the parties are unable to agree, they will submit the claim to an
arbitrator with JAMS with experience in accounting matters. The accountant or
arbitrator shall review the accounting and any additional documentation provided
by either party and reach a decision on the correct amount to be held in escrow
and the amounts to be distributed to each party from the escrow account. The
parties agree to split the costs of the arbitration initially, with the
substantially prevailing party (as determined by the arbitrator) being entitled
to reimbursement of those costs after the arbitration. Each party shall bear its
own attorney fees and costs. The arbitrator’s decision on all issues will be
final, and will not be subject to appeal by either party. Any distribution owing
to CTI from the escrow account shall be made after the arbitration decision is
final, and any distribution owing to Eramian from the escrow account shall be
paid to Eramian on May 15, 2013.

9. Unemployment. CTI will not dispute any application Eramian may make for
unemployment compensation, or contest any appeal thereof. CTI agrees to respond
to any inquiry from the Employment Security Department by stating that Eramian
was separated from employment not for any reason related to misconduct, but
because the CEO had a different vision of how he wanted to move the company
forward.

 

3



--------------------------------------------------------------------------------

10. Non-Admission Clause. Eramian and CTI agree that this Agreement is not an
admission of guilt or wrongdoing by the other party or the Released Parties and
acknowledge that the Released Parties do not believe or admit that they have
done anything wrong, Eramian has not filed or caused to be filed any lawsuit,
complaint, or charge with respect to any claim this Agreement purports to waive.
Eramian understands that nothing in this Agreement prevents him from filing or
prosecuting a charge with any administrative agency relating to any released
claims; however, Eramian agrees that he will not seek any damages or other
relief for himself, and waives any claim for damages, and/or other personal
relief.

Further, Eramian agrees to cause the withdrawal or dismissal with prejudice of
any claim he has purported to waive in this Agreement. If he is ever awarded or
recovers any amount as to a claim he has purported to waive in this Agreement,
he agrees that the amount of any award or recovery shall be reduced by the
amounts he was paid under this Agreement, with the setoff being appropriately
adjusted for his return of any such amounts. If such a setoff is not effected,
Eramian promises to pay, or assign his right to receive, the amount that should
have been setoff to CTI.

11. Confidential CTI Information. Eramian agrees to maintain and preserve all
confidential information and trade secrets of CTI of which he is aware. Such
Confidential Information includes, but is not limited to, information about
sales of any CTI products, the marketing of those products, and potential plans
or strategies for increasing sales of those products. Eramian agrees that he
will not, unless he is legally compelled to do so by subpoena or court order and
then only after written notice at least five (5) days prior to the return date
of the subpoena or court order, discuss with, relate to, complain to, or bring
to the attention of any governmental agency, whether state, local or federal, or
any other person, including media, any of CTI’s Confidential Information and
trade secrets. Notice of subpoena or court order shall be delivered to the
attention of Legal Affairs, Cell Therapeutics, Inc., 3101 Western Avenue,
Suite 600, Seattle WA 98121. To the extent prohibited by law, this paragraph
does not prevent Eramian from participating in government investigations.

12. No Rehire. Eramian understands and agrees that, as a condition of receiving
the consideration described in Paragraph 2 and 3 herein, he will not be entitled
to any future employment with CTI, its subsidiaries or affiliates. Eramian
further agrees that he will not apply for or otherwise seek future employment
with or engagement by CTI, its subsidiaries or affiliates in any capacity,
including employee, independent contractor or vendor.

13. Return of CTI Property. Eramian agrees that no later than January 8, 2013,
he will return to CTI all laptops, iPads, iPhones, key cards, corporate credit
card and phone card, if any, and any other CTI equipment or property in his
possession or control, including but not limited to hardware, software, email
files, source code, memos, notes, OneNote notebooks, tables, spreadsheets,
PowerPoint decks, white papers, reports, financial or marketing data, status
reports, customer lists, research data and any other proprietary or confidential
data, documents and materials in any form or media (collectively, “CTI
Property”). Eramian also agrees that he has permanently deleted all CTI Property
from any computer, electronic device, or storage device

 

4



--------------------------------------------------------------------------------

that is in his possession, custody or control, including (without limitation)
desktop and laptop computers, mobile telephones, tablet devices, memory sticks,
disks, and hard drives. This paragraph does not apply to the security and camera
systems installed in Eramian’s home by CTI last year. If CTI wishes to have
either or both of those systems removed, CTI agrees to arrange a convenient time
for such removal with Eramian, and to repair promptly any damage to the home or
fixtures, and to ensure that the home electrical, cable, and internet connection
systems are not damaged by the removal.

14. Cooperation. Eramian agrees to cooperate with CTI in all matters and/or
proceedings arising out of the CTI’s business about which Eramian has knowledge
or information. Such proceedings may include, but are not limited to, internal
investigations, administrative investigations or proceedings, administrative
matters and lawsuits (including pretrial discovery). Eramian agrees to make
himself available for interviews, meetings, depositions, hearings and/or trials
without the need for subpoena or assurances by CTI, providing any and all
documents in his possession that relate to the proceedings, and providing
assistance in locating any and all relevant notes and/or documents as necessary,
provided that CTI shall pay Eramian for consulting work at a rate of $195 per
hour to be capped at $1,500.00 per day for any activities under this paragraph
and CTI shall reimburse Eramian for all reasonable travel expenses associated
with such activities. CTI shall work with Eramian as reasonably practical to
schedule the activities contemplated by this paragraph so as not to unreasonably
interfere with Eramian’s other commitments. CTI shall promptly notify Eramian in
the event it receives any subpoena or other notice of any claim or investigation
in which Eramian may be requested by CTI to become involved.

15. Entire Agreement. Eramian and CTI acknowledge that this Agreement contains
the entire agreement of CTI and Eramian as to matters discussed in it and that
it merges any and all prior written and oral communications concerning those
matters. Other than what is expressly stated in this Agreement, no different or
additional promises or representations of any kind have been made to induce
Eramian to sign this Agreement, which he signs freely and in the absence of any
coercion or duress whatsoever. Eramian understands that the terms of this
Agreement may not be modified, amended or superseded except by a subsequent
written agreement signed by Eramian and the undersigned CTI representative.

16. Enforcement, Jurisdiction and Venue; Attorney Fees. The parties agree that
the laws of the State of Washington will govern in any action brought by either
party to interpret or enforce the terms of this Agreement, without regard to
principles of conflicts of laws that would call for the application of the
substantive law of any jurisdiction other than the State of Washington. The
parties further agree that any dispute arising in connection with the execution
and/or operation of this Agreement will be decided as follows: (1) any disputes
related to the accounting and final distribution of the amount held in escrow
under Paragraph 8 above will be determined in accordance with the dispute
resolution procedure specified in Paragraph 8; (2) all other disputes will be
determined in a state or federal Washington court of competent jurisdiction, to
whose personal jurisdiction the parties agree to submit. The substantially
prevailing party in any such court action shall be entitled to its reasonable
attorney fees and costs, including fees and costs on appeal. The provisions of
this Agreement are severable, and if any part of this Agreement is found to be
unenforceable (with the exception of the Release contained in Paragraph 6), the
remainder of this Agreement will remain fully valid and enforceable. To the
extent any terms of this Agreement are called into question, all provisions
shall be interpreted in a manner that would make them consistent with current
law.

 

5



--------------------------------------------------------------------------------

17. Remedy for Certain Breaches. Eramian acknowledges that in consideration for
the covenants and provisions set forth in Paragraphs 11 and 12 of this
Agreement, CTI has agreed to the consideration provided herein, and that the
provisions of Paragraphs 11 and 12 are required for the fair and reasonable
protection of CTI. Eramian further agrees that a breach of any of the covenants,
obligations or agreements set forth in Paragraphs 11 and 12 will result in
irreparable and continuing damage to CTI in its business and property for which
there will be no adequate remedy at law, and that Eramian agrees that in the
event of any such breach CTI and its successors or assigns shall be entitled to
injunctive relief, without the payment of bond, to restrain such breach by
Eramian, and to such other and further relief (including damages) as is proper
under the circumstances.

18. Older Worker Benefit Protection Act. In compliance with the terms of the Age
Discrimination in Employment Act and the Older Worker Benefit Protection Act,
Eramian expressly acknowledges that he has consulted with counsel prior to
signing this Agreement, that be understands its terms that he is not waiving
rights or claims arising after the date he signs this Agreement, and that he is
receiving consideration for his release of claims to which he would not
otherwise be entitled. Eramian understands that he may take up to twenty-one
(21) days to consider this Agreement Eramian understands that he may sign this
Agreement before the end of the 21-day consideration period but may not be
required to do so. Eramian understands that after he signs this Agreement, he
has an additional seven (7) days to revoke the Agreement by providing written
notice of such revocation to the attention of Legal Affairs, Cell Therapeutics,
Inc., 3101 Western Avenue, Suite 600, Seattle, Washington 98121. Eramian
understands that this Agreement shall not become effective or enforceable until
the eighth (8th) day following the date he signs and returns this Agreement,
provided that he does not timely revoke the Agreement (the “Effective Date”).

This Agreement was initially delivered to Eramian on November 5, 2012, and
Eramian agrees that the 21-day period outlined in Paragraph 16 will not be
re-set based on any changes to this Agreement since that date.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND HAVE VOLUNTARILY SIGNED THIS
AGREEMENT AND RELEASE, THAT I FULLY UNDERSTAND ITS FINAL AND BINDING EFFECT,
THAT BY SIGNING INTENDED TO FULLY AND FINALLY RELEASE ANY AND ALL CLAIMS I MAY
HAVE AGAINST CTI AND THE OTHER RELEASED PARTIES DESCRIBED IN PARAGRAPH FIVE
(5) ABOVE, AND THAT, PRIOR TO SIGNING THIS AGREEMENT AND RELEASE, I HAVE BEEN
ADVISED OF MY RIGHT TO CONSULT, AND HAVE BEEN GIVEN ADEQUATE TIME TO REVIEW MY
LEGAL RIGHTS WITH AN ATTORNEY OF MY CHOICE.

 

DANIEL G. ERAMIAN:     

/s/ Daniel G. Eramian

     Date January 4, 2013    

 

6



--------------------------------------------------------------------------------

CELL THERAPEUTICS, INC.:       By:   

/s/ James Bianco, M.D.

      Date January 3, 2013 Its: President and Chief Executive Officer      

 

7